number release date id office uilc cca_2011032112062926 -------------- from ----------------- sent monday date pm to --------------------------- cc subject fw llc wrongful_levy case --------- this is to confirm your opinion that the service can’t levy on the property of a disregarded llc to satisfy the tax_liability of the llc’s sole member as you’ve noted the sole member has no ownership_interest in llc’s property under local law and disregarding the llc for federal tax purposes doesn’t allow the service to disregard the entity for purposes of collection a levy might be made for distributions by the llc that are based on the sole member’s interest in llc eg if tp is supporting himself from the net_income of the llc the lien attaching to tp’s interest in llc should allow the service to issue a levy notice to llc for the distributions of that income compare 603_f3d_162 2d cir frequent and regular partnership draws which are advances or loans on annual profits are subject_to a lien any may be levied as salary or wages and as you said the ro could consider whether an alter_ego_lien is appropriate the lien might be based on the common_law concept of piercing the corporate veil which courts generally apply to llcs and which some llc statute reference a reverse veil piercing in some states would subject the llc property to the claims of a member's creditors some states set a high standard for piercing eg piercing must be needed to prevent an injustice or acts approaching fraud in some states an alter ego analysis is used to allow piecing and in others it’s a separate approach for disregarding an entity and the standards vary state by states in some states a member’s control of the llc might make the two indistinguishable eg the books_and_records may show the sole member and the llc don’t have a separate economic existence the government has argued for the application of a federal common_law of alter ego but that argument was rejected in 605_f3d_856 11th cir
